Citation Nr: 0100553	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1997, for the award of a 60 percent rating for residuals of 
shell fragment wound, Muscle Groups VII, VIII, left forearm 
radial aspect, left hand, also dorsal aspect, left thumb, 
over proximal phalanx and first metacarpal phalangeal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He served in Vietnam and his decorations 
include the Purple Heart Medal and the Combat Infantryman 
Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation of 60 
percent disabling was granted for residuals of a shell 
fragment wound, muscle groups VII, VIII, left forearm radial 
aspect, left hand, also dorsal aspect, left thumb, over 
proximal phalanx and first metacarpal phalangeal joint, 
effective February 6, 1997.  

REMAND

The veteran contends that an evaluation of 60 percent 
disabling is warranted for his service-connected left upper 
extremity disability, from 1974, the date of the original 
grant of service connection therefor.  Having reviewed the 
record, the Board has determined that additional development 
is warranted prior to the adjudication of the claim on 
appeal.  

In a decision dated November 4, 1974, service connection was 
granted for residuals of shell fragment wound, Muscle Groups 
VII, VIII, left muscle atrophy, left forearm, and 
hypesthesia, radial aspect, left hand, also dorsal aspect, 
left thumb, over proximal phalanx and first metacarpal 
phalangeal joint, with the assignment of a 20 percent rating 
under Diagnostic Codes 5307-5308, effective June 17, 1974.  

In a January 1999 decision, the RO implemented a November 
1998 decision of the Board by granting an increased 
evaluation of 60 percent disabling for residuals, shell 
fragment wound, Muscle Groups VII, VIII, left forearm radial 
aspect, left hand, also dorsal aspect, left thumb, over 
proximal phalanx and first metacarpal phalangeal joint, under 
Diagnostic Code 8514, effective February 6, 1997.  

Thereafter, the veteran submitted a notice of disagreement 
regarding the effective date assigned by the January 1999 
decision.  He indicated that he wished to claim retroactive 
benefits back to 1974, the date of the original grant of 
service connection for the residuals of a shell fragment 
wound to the left upper extremity.  The veteran subsequently 
perfected an appeal as to a claim for entitlement to an 
effective date earlier than February 6, 1997, for the award 
of a 60 percent rating for residuals of a shell fragment 
wound, muscle groups VII, VIII, left forearm radial aspect, 
left hand, also dorsal aspect, left thumb, over proximal 
phalanx and first metacarpal phalangeal joint.  

The record also indicates that in a VA Form 9 (substantive 
appeal), which was submitted in August 1999, the veteran 
stated that he was alleging that the original rating decision 
of 1974 was clearly and unmistakably erroneous by not 
awarding him a 60 percent evaluation for his service-
connected left arm injury.  He noted that in the November 
1998 decision, the Board had found that the decision not to 
retain the neurological deficit, as originally granted with 
regard to the left upper extremity disability, constituted an 
improper severance.  Thus, the veteran has initiated a claim 
based on clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105 (2000).   

However, the issue of whether the RO's November 4, 1974 
rating decision was clearly and unmistakably erroneous has 
not been adjudicated by the RO in the first instance.  As a 
finding of error in the November 1974 decision would obviate 
the finality of that decision, the Board finds that the clear 
and unmistakable error claim as raised by the veteran is 
inextricably intertwined with the issue of entitlement to an 
effective date prior to February 7, 1997, for the award of a 
60 percent rating for the service-connected residuals of a 
shell fragment wound to the left upper extremity.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that issues "inextricably intertwined" with 
the issue certified for appeal are to be identified and 
developed prior to appellate review. Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Id.  As the issue of clear and unmistakable error 
with respect to the decision of November 1974 is 
"inextricably intertwined" with the issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.  In addition, the Board 
notes that in an Appellant's brief, dated January 2000, the 
veteran's representative requested that the claim be remanded 
to the RO for the purpose of adjudication of the claim for 
clear and unmistakable error in the November 1974 rating 
decision.  On remand, therefore, the RO will adjudicate the 
veteran's clear and unmistakable error claim and he will  
have the opportunity to present argument with respect to such 
a claim.  

On remand, the RO will have the opportunity to adjudicate 
this claim in light of the newly enacted provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000), and should ensure 
compliance with all notice provisions specified therein.  

Accordingly, this case is REMANDED for the following action:

The RO should formally adjudicate whether 
there was clear and unmistakable error in 
the November 4, 1974 rating decision 
which granted service connection for 
residuals of shell fragment wound, Muscle 
Groups VII, VIII, muscle atrophy, left 
forearm, and hypesthesia, radial aspect, 
left hand, also dorsal aspect, left 
thumb, over proximal phalanx and first 
metacarpal phalangeal joint.  If the 
decision is adverse, the veteran should 
be notified of the RO's decision by 
separate letter with notification of 
appellate rights.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


